Citation Nr: 0610954	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  These issues were remanded for 
further development in November 2003, and now return again 
before the Board.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has a low back disability that was present in 
service or is otherwise related to service.

2.  The evidence of record does not show that the veteran 
currently has a foot disability that was present in service 
or is otherwise related to service.


CONCLUSION OF LAW

1.  A lower back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

2.  A foot disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001 and 
April 2004, and by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

All available evidence pertaining to the veteran's claim has 
been obtained.  Attempts were made to schedule the veteran 
for a VA examination to address these issues; unfortunately, 
the veteran is unavailable to be examined due to his 
incarceration.  The record before the Board contains service 
medical records and post-service medical records, which will 
be addressed as pertinent.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disability.  In this regard, the veteran's service medical 
records do show extensive treatment for back problems in 
service.  Specifically, the veteran was seen several times in 
service for complaints of low back pain, due to various 
reasons such as being involved in a car accident and lifting 
parachutes; he was also prescribed physical therapy for his 
back several times.  Many X-rays were taken of the veteran's 
back in service; no fracture was ever shown, but those X-rays 
noted Schmorl's nodes in several of the lower dorsal and 
upper lumbar vertebral bodies, as well as a slight anterior 
wedging at the body of D11, felt to be consistent with old 
Scheuermann's disease.  However, the report of the veteran's 
April 1961 separation examination was negative for any 
complaints of or diagnosis of any back disorder.

Since service discharge, the only available treatment records 
are dated 1995 to 2005, from the Mordan County Regional 
Correctional Facility (MCRCF).  However, the Board notes that 
the evidence of record from the MCRCF is negative for 
complaints of, or treatment for, any lower back disability.  
Incumbent on a grant of service connection for a claimed 
disability is a finding that the veteran currently has the 
disability claimed.  As there is no evidence of record which 
indicates that the veteran currently has any lower back 
disability, the Board finds that a claim for a lower back 
disability must be denied.  

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a foot 
disability.  In this regard, the Board notes that the 
veteran's service medical records show that the veteran was 
seen twice in service for minor foot problems.  A June 1957 
outpatient treatment record noted "foot trouble", and it 
appears the veteran was prescribed foot fungus ointment and 
powder.  In May 1960, the veteran was seen for a contusion to 
the right foot after dropping a heavy item on it.  X-rays of 
the foot taken at that time were negative for a fracture.  
The report of the veteran's April 1961 separation examination 
was negative for any complaints of or diagnosis of any foot 
disorder.

Since separation, the only available treatment records are 
dated 1995 to 2005, from the MCRCF.  These records show that 
the veteran received an X-ray of his left foot in June 1997, 
which was normal.  In December 2004, the veteran was 
prescribed "2 x 2s" to use daily to his left foot for three 
months; however, no diagnosis of any left foot disability was 
noted at that time.  The remainder of the veteran's recent 
treatment records are negative for any complaints of, or 
treatment for, any foot disorder.  Therefore, the Board finds 
that the evidence of record does not show that the veteran 
currently has a chronic foot disability.  As noted above, 
incumbent on a finding of service connection for a disability 
is a finding that the veteran has the claimed disability.  As 
there is no evidence of record which indicates that the 
veteran currently has any foot disability, the Board finds 
that a claim for a foot disability must be denied.  
  




As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lower back disability 
is denied.

Entitlement to service connection for a foot disability is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


